                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                               UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            MARIO LANDEROS JIMENEZ,                         Case No. 19-cv-07996-NC
                                  11
                                                        Petitioner,                         ORDER GRANTING
Northern District of California




                                  12                                                        PETITIONER’S MOTION FOR
 United States District Court




                                                  v.                                        TEMPORARY RESTRAINING
                                  13                                                        ORDER
                                            CHAD WOLF, et al.,
                                  14                                                        Re: Dkt. No. 18
                                                        Respondents.
                                  15
                                  16
                                  17            Before the Court is plaintiff Mario Landeros Jimenez’s motion for a temporary
                                  18   restraining order. See Dkt. No. 18. Landeros Jimenez argues that respondent federal
                                  19   officers failed to provide him with a constitutionally compliant bond hearing and should be
                                  20   temporarily restrained from continuing his detention. Because Respondents failed to prove
                                  21   dangerousness or likelihood of flight by clear and convincing evidence, the Court
                                  22   GRANTS Landeros Jimenez’s motion for a temporary restraining order.
                                  23   I.     Background
                                  24            Landeros Jimenez is a Mexican citizen. See Dkt. No. 1, Ex. BB at 3. In January
                                  25   2018, Landeros Jimenez and his brother were arrested in Sacramento, California for
                                  26   possession of 47 pounds of methamphetamine for sale. Id., Ex. I at 4. A year later, on
                                  27   January 16, 2019, Landeros Jimenez pled no contest to acting as an Accessory After the
                                  28   Fact, Cal. Pen. Code § 32, and was sentenced to three years in custody. Id., Ex. J.
                                  1    Landeros Jimenez was released from Sacramento County Jail the next day for time served.
                                  2    See id. at 14. Upon release, Landeros Jimenez was apprehended by United States
                                  3    Immigration and Customs Enforcement (“ICE”). See id., Ex. A. ICE placed Landeros
                                  4    Jimenez in removal proceedings and detained him at the Mesa Verde Detention Center. Id.
                                  5           On October 1, 2019, the Immigration Judge (“IJ”) denied Landeros Jimenez’s
                                  6    asylum application and ordered his removal. See id., Ex. BB. Landeros Jimenez’s appeal
                                  7    of that order is still pending. See id., Ex. CC.
                                  8           Landeros Jimenez petitioned this Court for habeas relief on December 5, 2019,
                                  9    arguing that his continued detention without a bond hearing violated his constitutional and
                                  10   statutory rights under the Fifth Amendment, Eighth Amendment, and Section 504 of the
                                  11   Rehabilitation Act. See Dkt. No. 1. The Court granted Landeros Jimenez’s petition on
                                       January 30, 2020, and ordered Respondents to provide him with a bond or custody
Northern District of California




                                  12
 United States District Court




                                  13   redetermination hearing. See Dkt. No. 16. The Court also required Respondents to justify
                                  14   Landeros Jimenez’s continued detention by clear and convincing evidence. See id. at 6–7
                                  15   (citing Singh v. Holder, 638 F.3d 1196, 1203–04 (9th Cir. 2011)).
                                  16          On February 26, 2020, the Immigration Court held a custody redetermination
                                  17   hearing for Landeros Jimenez. See, Dkt. No. 18, Ex. GG. The IJ ordered Landeros
                                  18   Jimenez’s continued detention without bond, finding that Respondents “met their burden to
                                  19   establish [that Landeros Jimenez] is both a danger and flight risk.” Id. The IJ did not issue
                                  20   a written memorandum decision but noted that he would do so if Landeros Jimenez filed
                                  21   an appeal. See Dkt. No. 18, Ex. FF at 12.
                                  22          Landeros Jimenez now moves for a temporary restraining order, arguing that
                                  23   Respondents failed to justify his continued detention without bond. See Dkt. No. 18. The
                                  24   Court conducted a hearing on March 4, 2020. See Dkt. Nos. 20, 22. All parties have
                                  25   consented to the jurisdiction of a magistrate judge. See Dkt. Nos. 5, 10.
                                  26   II.   Discussion
                                  27          Before the Court reaches the merits of Landeros Jimenez’s motion, it will first
                                  28   address two threshold issues raised by Respondents: (1) whether the Court has jurisdiction
                                                                                      2
                                  1    and (2) whether the Court should wait for the IJ to issue a written decision or for the Board
                                  2    of Immigration Appeals (“BIA”) to decide Landeros Jimenez’s appeal.
                                  3        A.     Whether the Court Has Jurisdiction
                                  4           Respondents argue that the Court lacks jurisdiction under 8 U.S.C. § 1226(e)
                                  5    because the IJ’s decision denying Landeros Jimenez bond is a discretionary one not subject
                                  6    to judicial review. See Dkt. No. 21 at 16.
                                  7           The Court disagrees. Although § 1226(e) restricts federal court jurisdiction, “it
                                  8    does not limit habeas jurisdiction over constitutional claims or questions of law.” Singh,
                                  9    638 F.3d at 1202; cf. Rodriguez v. Marin, 909 F.3d 252, 256 (9th Cir. 2018) (finding
                                  10   jurisdiction to consider the “minimum requirements of due process”). Likewise, “habeas
                                  11   courts are empowered to make an assessment concerning compliance with their mandates.”
                                       Judulang v. Chertoff, 562 F. Supp. 2d 1119, 1126 (citing Harvest v. Castro, 520 F.3d
Northern District of California




                                  12
 United States District Court




                                  13   1055, 1064 (9th Cir. 2008)). Here, Landeros Jimenez challenges the IJ and Respondent’s
                                  14   failure to satisfy the minimum requirements of due process. In particular, he argues that
                                  15   Respondents failed to prove by clear and convincing evidence that he is dangerous or a
                                  16   flight risk. This alleged error violates his constitutional right to due process (see generally
                                  17   Dkt. No. 16) and the Court has jurisdiction to review that error.
                                  18        B.    Whether Landeros Jimenez’s Motion is Premature
                                  19          Next, Respondents argue that the Court should stay ruling on Landeros Jimenez’s
                                  20   motion because it is premature. See Dkt. No. 21 at 12–16. Respondents contend that the
                                  21   Court should wait for Landeros Jimenez to exhaust his direct appeal to the BIA or,
                                  22   alternatively, wait for the IJ to issue his written decision.
                                  23          Administrative exhaustion is sometimes required before a district court can review
                                  24   an IJ’s bond determination. See Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir.
                                  25   2011). For habeas claims, administrative exhaustion is prudential, not jurisdictional. See
                                  26   Hernandez v. Sessions, 872 F.3d 976, 988 (9th Cir. 2017). Prudential exhaustion may be
                                  27   required when:
                                  28          (1) agency expertise makes agency consideration necessary to generate a
                                                                                       3
                                  1           proper record and reach a proper decision;
                                  2           (2) relaxation of the requirement would encourage the deliberate bypass of
                                  3           the administrative scheme; and
                                  4           (3) administrative review is likely to allow the agency to correct its own
                                  5           mistakes and to preclude the need for judicial review.
                                  6    Id. (quoting Puga v. Chertoff, 488 F.3d 812, 815 (9th Cir. 2007)). Thus, a court may
                                  7    waive the prudential exhaustion requirement if “administrative remedies are inadequate or
                                  8    not efficacious, pursuit of administrative remedies would be a futile gesture, irreparable
                                  9    injury will result, or the administrative proceedings would be void.” Laing v. Ashcroft,
                                  10   370 F.3d 994, 1000 (9th Cir. 2004).
                                  11          Here, administrative exhaustion would be futile and cause irreparable harm. First,
                                       the parties provided the documents and evidence considered by the IJ in the custody
Northern District of California




                                  12
 United States District Court




                                  13   redetermination hearing. See Dkt. No. 18, Exs. DD, EE. No further fact-finding is
                                  14   necessary. All that remains is the legal question of whether the IJ and Respondents applied
                                  15   the proper burden of proof at the custody redetermination hearing. See Hernandez, 872
                                  16   F.3d at 989 (“[A]n administrative appellate record is not necessary to resolve the purely
                                  17   legal questions presented by Plaintiffs’ challenge to the government's policy of refusing to
                                  18   require ICE and IJs to consider financial circumstances and alternative conditions of
                                  19   release in bond determinations.”).
                                  20          Second, Landeros Jimenez has been detained for almost one and a half years,
                                  21   exceeding the length of the time served for his underlying conviction. He continues to
                                  22   suffer harm from his continued detention that cannot be repaired. See Villalta v. Sessions,
                                  23   No 17-cv-05390-LHK, 2017 WL 4355182, at *3 (N.D. Cal. Oct. 2, 2017). And, at the
                                  24   hearing, Respondents were unable to provide an estimate for when the BIA would resolve
                                  25   Landeros Jimenez’s appeal or when the IJ would provide a written decision. Such
                                  26   uncertainty is unacceptable after a year of continued detention without constitutionally
                                  27   required process. Accordingly, the Court finds that waiver of the prudential exhaustion
                                  28   requirement is appropriate in this case.
                                                                                     4
                                           C.     Whether the Court should Issue a Temporary Restraining Order
                                  1
                                              The legal standard for a temporary restraining order mirrors that of a preliminary
                                  2
                                       injunction. See Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832,
                                  3
                                       839 n.7 (9th Cir. 2001). A plaintiff must demonstrate that “he is likely to succeed on the
                                  4
                                       merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that
                                  5
                                       the balance of equities tips in his favor, and that an injunction is in the public interest.”
                                  6
                                       Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). When a plaintiff seeks a
                                  7
                                       mandatory injunction, however, he “must establish that the law and facts clearly favor
                                  8
                                       [his] position, not simply that [he] is likely to succeed.” Garcia v. Google, Inc., 786 F.3d
                                  9
                                       733, 740 (9th Cir. 2015) (emphasis in original).
                                  10
                                                  1.   Likelihood of Success on the Merits
                                  11
                                              In the Court’s January 30, 2020, order granting Landeros Jimenez’s habeas petition,
Northern District of California




                                  12
 United States District Court




                                       the Court ordered Respondents to prove Landeros Jimenez was dangerous or a flight risk
                                  13
                                       by clear and convincing evidence or to release him. See Dkt. No. 16. Landeros Jimenez
                                  14
                                       contends that he is clearly favored to succeed on the merits because Respondents failed to
                                  15
                                       meet that burden.
                                  16
                                              “‘[C]lear and convincing evidence’ is a high burden and must be demonstrated in
                                  17
                                       fact, not ‘in theory.’” Obregon v. Sessions, No. 17-cv-01463-WHO, 2017 WL 1407889, at
                                  18
                                       *7 (N.D. Cal. Apr. 20, 2017) (citing United States v. Patriarca, 948 F.2d 789, 792 (1st Cir.
                                  19
                                       1991)). “An agency acts contrary to the law when it gives mere lip service or verbal
                                  20
                                       commendation of a standard but then fails to abide the standard in its reasoning and
                                  21
                                       decision.” Nat’l Res. Def. Council, Inc. v. Pritzker, 828 F.3d 1125, 1135 (9th Cir. 2016).
                                  22
                                              To determine whether an immigrant is a flight risk or poses a danger to the
                                  23
                                       community, an IJ must consider factors including: (1) whether the immigrant has a fixed
                                  24
                                       address in the United States; (2) the immigrant’s length of residence in the United States;
                                  25
                                       (3) the immigrant’s family ties in the United States, (4) the immigrant’s employment
                                  26
                                       history, (5) the immigrant’s record of appearance in court, (6) the immigrant’s criminal
                                  27
                                       record, including the extensiveness of criminal activity, the recency of such activity, and
                                  28
                                                                                       5
                                  1    the seriousness of the offenses, (7) the immigrant’s history of immigration violations; (8)
                                  2    any attempts by the immigrant to flee prosecution or otherwise escape from authorities;
                                  3    and (9) the immigrant’s manner of entry to the United States. See In re Guerra, 24 I.&N.
                                  4    Dec. 37 (B.I.A. 2006).
                                  5           Respondents have not met their burden to prove Landeros Jimenez’s dangerousness
                                  6    or flight risk by clear and convincing evidence. Respondents presented three documents
                                  7    for the IJ’s consideration: (1) Landeros Jimenez’s conviction documents; (2) Sacramento
                                  8    County Sheriff’s Department arrest report; and (3) the IJ’s October 1, 2019, order. See
                                  9    Dkt. No. 18, Ex. DD. Those documents, however, do not satisfy Respondents’ burden.
                                  10          In the unofficial hearing transcript, the IJ appears to rely primarily on Landeros
                                  11   Jimenez’s conviction to establish both dangerousness and flight risk. See Dkt. No. 18, Ex.
                                       FF. But Landeros Jimenez was convicted of acting as an accessory after the fact to his
Northern District of California




                                  12
 United States District Court




                                  13   brother’s possession of methamphetamine for sale. See Dkt. No. 18, Ex. DD at 14. The
                                  14   arrest report contains no indication of violence in connection with that crime or, indeed,
                                  15   any facts regarding Landeros Jimenez’s conduct. See id. at 28. Further, Landeros Jimenez
                                  16   apparently has no criminal history outside of his conviction for accessory after the fact to
                                  17   suggest that he would be a danger to the community. See id.
                                  18          In response, Respondents point to the IJ’s October 1, 2019, decision ordering
                                  19   Landeros Jimenez’s removal as a “critical piece of evidence.” Dkt. No. 21 at 20. That
                                  20   piece of evidence does not help Respondents’ position.1 It fills no fact-finding gaps left by
                                  21   the arrest report and conviction documents. Although the IJ found that Landeros
                                  22   Jimenez’s conviction was a “particularly serious crime,” a “particularly serious crime” is
                                  23   not synonymous with dangerousness or risk of flight. See id. at 48–49 & n.2 (noting that
                                  24   danger to the community is a separate determination). Put simply, the record is devoid of
                                  25   any evidence suggesting Landeros Jimenez is dangerous or a flight risk.
                                  26
                                  27   1
                                        Indeed, some of the IJ’s findings appear to cut the other way. See, e.g., Dkt. No. 18, Ex.
                                  28   DD at 47 (noting Landeros Jimenez’s 11-year residence in the United States and ability to
                                       hold three jobs simultaneously).
                                                                                    6
                                  1           Respondents also failed to show that alternatives to detention would be inadequate.
                                  2    The IJ’s sole statement regarding alternatives to detention was that “a bond would [not] be
                                  3    appropriate . . . because I don’t think there’s any way [Landeros Jimenez will] be able to
                                  4    remain in the United States.” Dkt. No. 18, Ex. FF at 10. Respondents’ failure to show that
                                  5    there are no less restrictive alternatives to detention is error. Hernandez, 872 F.3d at 991.
                                  6           In short, Landeros Jimenez has shown a strong likelihood of success on the merits.
                                  7              2.    Irreparable Harm
                                  8           “[T]he deprivation of constitutional rights ‘unquestionably constitutes irreparable
                                  9    injury.’” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (quoting Elrod v.
                                  10   Burns, 427 U.S. 347, 373 (1976)). Landeros Jimenez has been deprived of both his due
                                  11   process rights and his right to be free from unlawful detention. This deprivation is ongoing
                                       and constitutes irreparable harm.
Northern District of California




                                  12
 United States District Court




                                  13             3.    Balance of Equities and Public Interest2
                                  14          The balance of equities and public interest both weigh in Landeros Jimenez’s favor.
                                  15   His continued detention causes significant harm in the form of the deprivation of
                                  16   constitutional rights. In contrast, the harm to Respondents’ is minimal if appropriate
                                  17   conditions of supervision are imposed. Accordingly, the Court GRANTS Landeros
                                  18   Jimenez’s motion for a temporary restraining order.
                                  19   III. Conclusion
                                  20          The Court GRANTS Landeros Jimenez’s motion for a temporary restraining order.
                                  21   Respondents must release Landeros Jimenez immediately under appropriate conditions of
                                  22   supervision, such as an ankle monitor and reporting requirements.
                                  23          IT IS SO ORDERED.
                                  24
                                  25   Dated: March 6, 2020                       _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  26                                                    United States Magistrate Judge
                                  27
                                       2
                                  28    The balance of hardships and public interest factor merge when the government is the
                                       opposing party. Nken v. Holder, 556 U.S. 418, 435 (2009).
                                                                                   7
